Exhibit NEWS RELEASE FOR IMMEDIATE RELEASE Company Contact: Investor Contact: Hilary Bond Brian Korb Financial Specialist The Trout Group (302) 456-6789 (646) 378-2923 www.sdix.com bkorb@troutgroup.com Strategic Diagnostics Appoints Kevin J. Bratton as Chief Financial Officer NEWARK, Del., May 26, 2009 – Strategic Diagnostics Inc. (Nasdaq – SDIX) – today announced that Kevin J. Bratton has joined the Company as its Vice President of Finance and Chief Financial Officer, effective June 1, 2009.Mr. Bratton was most recently Senior Vice President Business Operations for EUSA Pharma (USA), Inc. in Langhorne, Pennsylvania.Mr. Bratton had been Senior Vice President and Chief Financial Officer of Cytogen Corporation in Princeton, New Jersey prior to its acquisition by EUSA Pharma, Inc. in May 2008. Mr.
